95 F.3d 1159
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joel Emanuel MARTINEZ, Defendant-Appellant.
No. 95-30336.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 5, 1996.*Decided Aug. 8, 1996.

Before:  ALARCON, NORRIS, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Martinez argues that the indictment under 18 U.S.C. § 924(c) relied upon the Major Crimes Act, 18 U.S.C. § 1153, for jurisdiction, and 18 U.S.C. § 1153 is unconstitutional.  That argument must be rejected under  United States v. Lomayaoma, 86 F.3d 142, 1996 WL 279991, at * 3 (9th Cir.  May 29, 1996), so we affirm.


3
Martinez argues that 18 U.S.C. § 1153 is unconstitutional in light of Lopez.   The Supreme Court upheld the constitutionality of the Indian Major Crimes Act in  United States v. Kagama, 118 U.S. 375 (1886).  We held in  Lomayaoma that the constitutionality of the Indian Major Crimes Act is not impaired by Lopez.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3